We do not think the marginal notation constitutes any part of the bill. It is simply a memorandum or abridgment of the contents of the bill for the convenience of reference. The contract is perfect without it. If this is so, any alterations in the figures cannot avoid the contract, because it is no alteration, either material or immaterial, in the contract.
The bill having been allowed to pass to the jury, the defendant offered testimony to show that the bill was drawn, negotiated and accepted, for only $175 94, but the court held the evidence clearly inadmissible, and overruled it. *Page 400